                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                  SOUTHERN DIVISION

JENNIFER COLEGROVE,                                )
                                                   )
           Petitioner,                             )
                                                   )
      v.                                           )           Case No. 4:19CV434 RLW
                                                   )
CHRIS McBEE,                                       )
                                                   )
           Respondent.                             )
                                                   )

                                MEMORANDUM AND ORDER

       This matter is before the Court on Petitioner's Motion for Appointment of Counsel.

(ECFNo. 9)

       There is no constitutional or statutory right to appointed counsel in a civil case. Nelson v.

Redfield Lithograph Printing, 728 F.2d 1003, 1004 (8th Cir. 1984). In determining whether to

appoint counsel, courts consider factors that include whether the plaintiff has presented non-

frivolous allegations supporting his prayer for relief, whether the plaintiff will substantially

benefit from the appointment of counsel, whether there is a need to further investigate and

present the facts related to the plaintiffs allegations, and whether the factual and legal issues

presented by the action are complex. See Battle v. Armantrout, 902 F.2d 701, 702 (8th Cir.

1990); Johnson v. Williams, 788 F.2d 1319, 1322-23 (8th Cir. 1986); Nelson, 728 F.2d at 1005.

       After considering Petitioner's Motion for Appointment of Counsel, in view of the

relevant factors, the Court finds that the facts and legal issues presented in the instant case are

not so complex as to warrant the appointment of counsel at this time. In addition, the pleadings

filed by Jennifer Colegrove, indicate that she is capable of presenting the facts and legal issues
without the assistance of counsel. Petitioner's Motion for Appointment of Counsel will therefore

be denied.

       Accordingly,

       IT IS HEREBY ORDERED that Petitioner's Motion for Appointment of Counsel (ECF

No. 9) is DEN~~D without prejudice.

Dated thisA_6f'_~day of April, 2019.



                                                ~/,/tl;{;Jo
                                              ~NIEL.         WHITE
                                               UNITED STATES DISTRICT JUDGE




                                               2
